Citation Nr: 1021736	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an initial compensable rating for pleural 
plaques secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
He served in the United States Navy, and his military 
occupational specialty was a seaman.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

In the present case, the Veteran is seeking an initial 
compensable rating for pleural plaques, secondary to asbestos 
exposure.  He is also requesting service connection for 
asbestosis.  

Associated with the claims folder are private medical 
reports, including the results of a pulmonary function test 
(PFT) performed in October 2008 at the Hudson Primary Care 
Associates.  A review of the claims folder reflects that this 
report was never acknowledged in a statement of the case or 
supplemental statement of the case.

Received at the Board in March 2010, was additional lay and 
medical evidence submitted by the Veteran.  The Veteran did 
not waive RO consideration of this evidence (see 38 C.F.R. 
§ 20.1304(c) (2009).  Therefore the case must be returned to 
the RO for their review and issuance of a supplemental 
statement of the case.

In an October 2009 addendum to his April 2008 pulmonary 
examination of the Veteran, a VA physician opined that the 
lung markings, noted on private CT scans and PET scans in 
2007 and 2008, were nonspecific and did not correlate to any 
specific lung condition.  While he did acknowledge that the 
Veteran has a history of asbestos exposure, there was no 
evidence of asbestosis.  Rather, any chronic respiratory 
disease was related to his longstanding history of smoking.  
The physician concluded that the pleural plaques did not 
cause any impairment of lung function that could be measured 
in terms of a PFT.

In view of the March 2010 statement from the Veteran's 
primary care physician (which the RO has not had the 
opportunity to review), which is contrary to the October 2009 
VA opinion, it is evident that additional development is 
necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
which treated the veteran for a lung 
disorder since his separation from 
service in May 1971.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA Respiratory (Obstructive, 
Restrictive, and Interstitial) Examination 
to evaluate any pulmonary disorder caused 
by pleural plaques associated with asbestos 
exposure.  The claims folder should be made 
available to the physician with experience 
in pulmonary medicine for review before the 
examination.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is to indicate his medical 
experience with pulmonary disorders in any 
opinion provided.  All indicated tests and 
studies, including a PFT, are to be 
performed, and a comprehensive social and 
occupational history is to be obtained from 
the Veteran.  

The examiner is requested to indicate 
whether the Veteran has any pulmonary 
disability as a result of pleural 
plaques.  If it is found that the Veteran 
has other pulmonary disorders unrelated 
to asbestos exposure, those disabilities 
are to be identified, and it should be 
indicated to what extent these disorders 
affect the Veteran's pulmonary health as 
opposed to any impairment caused by the 
pleural plaques.  If the examiner cannot 
so state without resorting to 
speculation, an in-depth explanation 
should be provided explaining the 
difficulties in making such an 
assessment.  In the opinion provided, the 
examiner is to comment on the March 2010 
opinion of Dr. E.M.DeS.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


